Citation Nr: 0925494	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-36 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from July 1943 to July 1946 
and August 1951 to August 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 


REMAND

The Veteran claims he is entitled to service connection for 
residuals of a back injury incurred in 1944 during a period 
of active service.  In the report of the Veteran's June 1951 
reentrance examination, it was noted that the Veteran 
reported straining his back wrestling in a V-12 program and 
that he had been treated for the injury soon after by a 
private physician.

Additionally, in his November 2007 claim and in letters to 
the RO dated in October 2006 and February 2009, the Veteran  
explained that in the V-12 program, the chief used him to 
demonstrate a hold, and that he injured his back while trying 
to free himself.  He said the injury was quite painful and 
that he returned home the following weekend as a result of 
the injury to see his father's orthopedic doctor.  He also 
claimed that treatment with the orthopedic doctor continued 
until he graduated from college.  The Veteran claimed that 
his back has been vulnerable since the injury and has many 
times created severe discomfort.

In the record of a July 1954 examination included in the 
Veteran's service treatment records, the Veteran reported a 
diagnosis of arthritis in the back, although this diagnosis 
was never verified.
 
The earliest records of private treatment in the claims 
folder date back to 1997, when the Veteran began chiropractic 
treatment.  The record shows that the Veteran has a current 
back disorder.

The Veteran is competent to report an injury that he incurred 
during active duty and his symptoms during and following 
active duty.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Although there is no objective medical evidence to establish 
that a wrestling injury occurred in 1944 during the V-12 
program, the Board finds the Veteran credible in his 
consistent reports of the injury.  

However, as a lay person, the Veteran is not qualified to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Veteran should be afforded a VA 
examination, and the examiner should consider the Veteran's 
statements about his injury during service as credible for 
the purpose of the examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should afford the 
Veteran an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  If the Veteran is found to have 
a disability of the back, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service, specifically to the 
wrestling injury that the Veteran claims.  
For purposes of the opinion, the examiner 
should assume that the Veteran did injure 
his back while wrestling during service, 
as alleged.

The rationale for all opinions expressed 
must also be provided. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this claim has been advanced on the Board's 
docket.  This remanded claim must also be afforded 
expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
